Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 24, 2014

                                      No. 04-14-00525-CV

                               IN THE INTEREST OF D.W.H.,

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2009-CI-10424
                          Honorable Richard Price, Judge Presiding


                                         ORDER
         Appellant’s brief was originally due on September 10, 2014. Appellant has been granted
one extension of time in which to file the brief, until October 10, 2014. Neither the brief nor a
motion for extension of time has been filed. Appellant is representing himself, pro se, on appeal.
It is therefore ORDERED that appellant file his appellate brief no later than November 10, 2014.
If appellant fails to file the brief by this date or fails to reasonably explain the reason for his
failure to do so, this appeal will be dismissed for want of prosecution. TEX. R. APP. P. 38.8(a).

        The Clerk of this court shall cause a copy of this order to be served on appellant by
certified mail, return receipt requested, and by United States mail.


                                                     _________________________________
                                                     Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of October, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court